Per Curiam:
Plaintiff’s affidavit fails to show that at the time this order was granted defendant was still a resident, but instead her affidavit indicated that defendant had changed her residence from New York to Wiscasset, Me. But apart from that, the defendant’s presence in California was not shown as more recent than in December, 1918, leaving her whereabouts for the last three months unaccounted for. This did not meet the statute. (See Code Civ. Proc. § 438 et seq.) Therefore, the order should be reversed, with ten dollars costs and disbursements, and the motion to vacate granted, with ten dollars costs.
Rich, Putnam, Blackmar, Kelly and Jaycox, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion to vacate granted, with ten dollars costs.